DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
This a response to Applicant’s amendment filed on 11 March 2021, wherein: 
Claims 1-4, 8-11, and 15-18 are amended.
Claims 5-7, 12-14, 19, and 20 are original.
Claims 1-20 are pending.

Information Disclosure Statement
As identified in the Office Action mailed 20 August 2019, a document that contains the front page of WO 2013/062937 A3 and an International Search Report was filed 12 July 2019.  However, this document is not identified in an information disclosure statement.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code 112(b) not included in this action can be found in a prior Office action.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claims 1, 8, and 15, it is unclear how a user interface is employed to “automatically detect participation by the patient in one or more tasks that are configured to prompt one or more different types of behaviors by the patient, wherein the one or more tasks are provided by the one or more therapy regimens over time to generate a set of values for one or more metrics associated with the disorder”.  While pg. 5 of the specification recites two instances of a user interface being employed to automatically detect, there is no further detail beyond merely reciting that this function is performed “based upon at least one interaction between the patient and one or more of the user interface…”.  See lines 1-4 and 21-25 of pg. 5 in the originally filed specification.  Furthermore, an earlier claim limitation recites that the interview dataset provides one or more tasks for the patient to perform while monitoring the patient for responses to a survey based on one or more of Autism Diagnostic Interview-Revised (ADI-R) content and Social Communication Questionnaire (SCQ) content and also performance of one or more of the different types of behaviors in the behavior detection dataset.  One of ordinary skill in the art would know that the ADI-R and the SCQ are interviews of an individual identified by the instant application as an “entity”, not the patient.  See definition of an entity at lines 20-22 of pg. 11 in the originally filed specification.  Thus, one of ordinary skill in the art would not understand how a user interface, as disclosed, would be able to perform this function because an interaction between the patient and a user interface is not defined and because one of ordinary skill in the art would understand that the prior recited claim limitations are functional on a user interface with an entity, not a patient.  A detecting mechanism is a different structural element from the user interface, such as the disclosed video camera.  See, for example, lines 

Claims 2, 9, and 16 each recite the limitation "a user interface for an application on an electronic device" in line 2 of each claim.  It is unclear whether this is the same user interface as or distinct from the user interface claimed in independent claims 1, 8, and 15.  Therefore, one of ordinary skill in the art would not be apprised of the metes and bounds of the patent protection sought.  For the purposes of compact prosecution, they are construed as the same user interface based on the originally filed disclosure in lines 21-25 of pg. 5 in the specification.

The text of those sections of Title 35, U.S. Code 112(a) not included in this action can be found in a prior Office action.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Regarding claims 1, 8, and 15, the disclosure fails to provide sufficient written description for “employing the interview dataset to provide one or more tasks for the patient to perform while monitoring the patient for responses to a survey based on one or more of Autism Diagnostic Interview-Revised (ADI-R) content and Social Communication Questionnaire content and also performance of one or more of the different types of behaviors in the behavior detection dataset; transforming the behavior detection dataset into an observation dataset 

Further regarding claims 1, 8, and 15, the disclosure fails to provide sufficient written description for “employing the set of values to determine a confidence level in a diagnosis of the disorder for the patient” to show one of ordinary skill in the art that Applicant had possession of 

Regarding claims 1, 2, 8, 9, 15, and 16, the disclosure fails to provide sufficient written description for “employing a user interface to automatically detect participation by the patient in one or more tasks that are configured to prompt one or more different types of behaviors by the patient, wherein the one or more tasks are provided by the one or more therapy regimens over time to generate a set of values for one or more metrics associated with the disorder” to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  The specification merely recites similar language as the claim without providing the steps, calculations, or algorithms necessary to perform the claimed functionality.  Furthermore, an earlier claim limitation recites that the interview dataset provides one or more tasks for the patient to perform while monitoring the patient for responses to a survey based on one or more of Autism Diagnostic Interview-Revised (ADI-R) content and Social Communication Questionnaire (SCQ) content and also performance of one or more of the different types of behaviors in the behavior detection dataset.  One of ordinary skill in the art would know that the ADI-R and the SCQ are interviews of an individual identified by the instant application as an “entity”, not the patient.  See definition of an entity at lines 20-22 of pg. 11 in the originally filed specification.  Additionally, the specification provides examples of tasks as pointing or showing.  See lines 20-21 of pg. 9 and line 16 of pg. 12 of the originally filed specification.  Thus, the disclosure fails to provide sufficient written description for a user interface to automatically detect participation by the patient in one or more tasks.  The claims lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient 

Regarding claims 2, 9, and 16, the disclosure fails to provide sufficient written description for “providing a task to the patient at a user interface for an application on an electronic device, wherein the task is configured to prompt one or more of the set of different types of behaviors by the patient; and employing the user interface to automatically detect performance of the one or more different types of behaviors by the patient” to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  The specification merely recites similar language as the claim without providing the steps, calculations, or algorithms necessary to perform the claimed functionality.  The claims lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.  It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement.  See MPEP 2161.01(I).

Regarding claims 3, 10, and 17, the disclosure fails to provide sufficient written description for “wherein transforming the behavior detection dataset into the observation dataset further comprises providing instructions to an entity to employ a video camera to capture video data of the patient over time to increase efficiency in detecting the at least one behavior performed by the patient that corresponds to the set of different types of behaviors” to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  The specification merely recites similar language as the claim without providing the steps, calculations, or algorithms necessary to perform the claimed functionality.  For instance, the only mention of a video camera is line 17 of pg. 20 which recites “wherein the mobile device includes a video camera for capturing video data the indicative behavior.”  While one of ordinary skill in the art would readily understand how to generically “employ a video camera to capture video data of the patient over time”, the disclosure fails to provide sufficient written description for the function of increasing “efficiency in detecting the at least one behavior performed by the patient that corresponds to the set of different types of behaviors.”  Merely reciting that a non-descript “decision tree of instructions” is provided to “guide the entity in efficiently capturing the video dataset” is not enough.  See lines 8-9 of pg. 21.  The claims lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.  It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to 

Regarding claims 4, 11, and 18, the originally filed disclosure is silent regarding “a device to capture audio data of speech, word use, and sustained conversation emitted by the patient”.  Thus, this is new matter.

Regarding claims 5, 12, and 19, the disclosure fails to provide sufficient written description for “wherein transforming the behavior detection dataset into the observation dataset further comprises employing one or more sensor devices to detect the at least one behaviors performed by the patient that corresponds to the set of different types of behaviors” to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  The specification merely recites similar language as the claim without providing the steps, calculations, or algorithms necessary to perform the claimed functionality.  The claims lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.  It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement.  See MPEP 2161.01(I).

Regarding claims 6, 13, and 20, the disclosure fails to provide sufficient written description for “wherein the provided one or more tasks, further comprise one or more of: a first task to prompt a neuro-typical behavior by the patent; a second task to prompt a neuro-atypical behavior by the patient; or a third task to prompt emotional significance by the patient” to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  The specification merely recites similar language as the claim without providing the steps, calculations, or algorithms necessary to perform the claimed functionality.  The claims lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.  It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement.  See MPEP 2161.01(I).

Regarding claims 7 and 14, the disclosure fails to provide sufficient written description for “modifying the characterization of the disorder of the patient based on the set of values of the one or more metrics and progress towards meeting the one or more goals” to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  The specification merely recites similar language as the claim without providing the steps, calculations, or algorithms necessary to perform the claimed functionality.  The claims lack written description when the claims define the invention in functional language specifying a desired result but the .

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 2, 9, and 16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The limitations of each of these claims are redundant limitations of independent claims 1, 8, and 15 which have been amended to now recite “employing a user interface to automatically detect participation by the patient in one or more tasks that are configured to prompt one or more different types of behaviors by the patient, wherein the one or .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code 101 not included in this action can be found in a prior Office action.

Claims 1- 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself.  
The instant claims are directed to a method and products which fall under at least one of the four statutory categories (STEP 1: YES).  
However, the instant claims recite employing a set of instructions to generate an interview dataset and a behavior detection dataset that includes a set of different types of behaviors previously associated with one or more other patient; employing the interview dataset to provide one or more tasks for the patient to perform while monitoring the patient for responses to a survey based on one or more of Autism Diagnostic Interview-Revised (ADI-R) content and Social Communication Questionnaire content and also performance of one or more of the different types of behaviors in the behavior detection dataset; transforming the behavior detection dataset into an observation dataset based upon detection of one or more monitored behaviors performed by the patient that corresponds to at least one of the different types of behaviors in the behavior detection dataset; reducing the interview dataset and the observation dataset by aggregation and grouping of redundant types of behaviors and tasks; generating a 
This judicial exception is not integrated into a practical application because the independent and dependent claims do not include additional elements that are sufficient to integrate the exception into a practical application under the factors set forth in the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (January 7, 2019).  Such factors include:
Improvement in the functioning of a computer, or an improvement to other technology or technical field;
Application or use of a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition;
Implementation of a judicial exception with, or use of a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
Transformation or reduction of a particular article to a different state or thing;
Application or use of a judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Consideration of these factors, in viewing the claimed invention as a whole, weighs against patentability.  The claimed system and the process it performs does not require the use of a particular machine, nor does it result in the transformation of an article.  The claims do not 
  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under the factors set forth in the 2014 Interim Guidance on Patent Subject Matter Eligibility, 79 Fed. Reg. 74618 (December 16, 2014), as cited in MPEP 2106.  Such factors include:
Improvements to another technology or technical field;
Improvements to the functioning of the computer itself;
Applying the judicial exception, with, or by use of, a particular machine;
Transformation or reduction of a particular article to a different state or thing;
Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application; or
Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Consideration of these factors, in viewing the claimed invention as a whole, weighs against patentability.  As identified in Step 2A, Prong 2, above, the claimed device and the process it performs does not require the use of a particular machine, nor does it result in the transformation of an article.  Although the claims recite components (identified in Step 2A, Prong 2) for performing at least some of the recited functions, these elements are recited at a high level of generality in a conventional arrangement for performing their basic computer functions (i.e., collecting, processing, outputting data).  BASCOM Global Internet Servs. v. AT&T Mobility LLC (827 F.3d 1341, 1350-51, 119 USPQ2d 1236, 1243-44 (2016)), Electric Power Group, LLC v. Alstom S.A. (830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)).  Just as in Electric Power Group, a large portion of the claims is devoted to enumerating types of information and information sources available.  The claims in this case do not even require a new source or type of information, or new techniques for analyzing it.  As a result, they do not require an arguably inventive set of components or methods, such as measurement devices or techniques, that would generate new data.  For instance, video or audio data are merely recited to be employed and the disclosure indicates that the video or audio data are merely used in their generic capacity to provide insignificant pre-solution activity.  See pg. 20, lines 16-17, which identifies that a generic video camera captures video data.  Regarding audio data, the disclosure merely recites the indefinite language of the originally filed claims.  See pg. 5, lines 8-10.  The same applies to the use of one or more sensor devices.  The disclosure does not specifically identify what these sensor devices are; and the disclosure merely recites the same language as in the claim, that one or more non-descript sensor devices are merely Parker v. Flook (437 U.S. 584, 19 U.S.P.Q. 193 (1978)).    This is evidenced by the absence of specificity of the components and their organization.  See, for example, at least, lines 6-13 of pg. 9, line 18 of pg. 11 to line 4 of pg. 12, line 24 of pg. 16 to line 10 of pg. 17, and the section “Illustrated Operating Environment” in line 1 of pg. 24 to line 16 of pg. 26.  None of the hardware offer a meaningful limitation beyond generally linking the performance of the steps to a particular technological environment, that is, implementation via computers.  See, for example, at least, the section “Illustrated Operating Environment” in line 1 of pg. 24 to line 16 of pg. 26.  Viewed as a whole, these additional claim elements do not provide any meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea of itself (STEP 2B: NO).  Therefore, the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. 102 Code not included in this action can be found in a prior Office action.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vaughan et al. (US 2019/0019581, hereinafter referred to as Vaughan).

Regarding claims 1, 8, and 15, Vaughan teaches a method (claim 1), a system (claim 8), and a processor readable non-transitory storage media that includes instructions (claim 15) for managing treatment for a disorder of a patient (Vaughan, Title, Platform and System for Digital Personalized Medicine), comprising:
a memory for storing instructions (Vaughan, Fig. 12, memory or memory location 1210, electronic storage unit 1215, peripheral devices 1225; para. 265, "The computer system 1201 also includes memory or memory 1210 (e.g., random-access memory, read-only memory, flash memory), electronic storage unit 1215 (e.g., hard disk),…peripheral devices 1225, such as cache, other memory, data storage..."); and 
one or more processors that execute the instructions are configured to perform actions (Vaughan, Fig. 12, central processing unit 1205; para. 265, "The computer system 1201 includes a central processing unit (CPU, also "processor" and "computer processor" herein) 1205, which can be a single core or multi core processor, or a plurality of processors for parallel processing.") including: 
employing a set of instructions to generate an interview dataset and a behavior detection dataset that includes a set of different types of behaviors previously associated with one or more other patient (Vaughan, Fig. 2, Assess subject to determine diagnosis 210; para. 224, "The training data may comprise datasets available from large data repositories, such as Autism Diagnostic Interview-Revised (ADI-R) data and/or Autism Diagnostic Observation Schedule (ADOS) data available from the Autism Genetic Resource Exchange (AGRE), or any datasets available from any other suitable repository of data (e.g., Boston Autism Consortium (AC), Simons Foundation, National Database for Autism Research, etc.). Alternatively or in ; 
employing the interview dataset to provide one or more tasks for the patient to perform while monitoring the patient for responses to a survey based on one or more of Autism Diagnostic Interview-Revised (ADI-R) content and Social Communication Questionnaire content and performance of one or more of the different types of behaviors in the behavior detection dataset (Vaughan, Fig. 2, Receive new subject diagnostic data 212; Fig. 4, Data Inputs: Passive Data (501), Diagnostic Questions Data (505), Active Data (510); para. 198, “In step 212, the diagnosis module receives new data from the subject. The new data can comprise an array of features and corresponding feature values for a particular subject.  As described herein, the features may comprise a plurality of questions presented to a subject, observations of the subject, or tasks assigned to the subject.”  Para. 224, “The training data 650, used by the training module to construct the assessment model, can comprise a plurality of datasets from a plurality of subjects, each subject's dataset comprising an array of features and corresponding feature values, and a classification of the subject's developmental disorder or condition. As described herein, the features may be evaluated in the subject via one or more of questions asked to the subject, observations of the subject, or structured interactions with the subject. Feature values may comprise one or more of answers to the questions, observations of the subject such as characterizations based on video images, or responses of the subject to a structured interaction, for example…  The training data may comprise datasets available from large data repositories, such as Autism Diagnostic Interview-Revised (ADI-R) data and/or Autism Diagnostic Observation Schedule (ADOS) data available from the Autism Genetic Resource Exchange (AGRE), or any datasets available from any other suitable repository of data (e.g., Boston Autism Consortium (AC), Simons Foundation, National ; 
transforming the behavior detection dataset into an observation dataset based upon detection of one or more monitored behaviors performed by the patient that corresponds to at least one of the different types of behaviors in the behavior detection dataset (Vaughan, Fig. 2, Receive new subject diagnostic data 212, Load assessment model 214; para. 13, "The digital diagnostic uses the data collected by the system about the patient, which may include complimentary diagnostic data captured outside the digital diagnostic, with analysis from tools such as machine learning, artificial intelligence, and statistical modeling to assess or diagnose the patient's condition. The digital diagnostic can also provide assessment of a patient's change in state or performance, directly or indirectly via data and meta-data that can be analyzed by tools such as machine learning, artificial intelligence, and statistical modeling to provide feedback into the system to improve or refine the diagnoses and potential therapeutic interventions."); 
reducing the interview dataset and the observation dataset by aggregation and grouping of redundant types of behaviors and tasks (Vaughan, Fig. 6, preprocessing 605; para. 225 “The preprocessing module 605 can be configured to apply one or more transformations to the extracted training data to clean and normalize the data, for example.  The preprocessing module can be configured to discard features which contain spurious metadata or contain very few observations. The preprocessing module can be further configured to standardize the encoding of feature values.  Different datasets may often have the same feature value encoded in different ways, depending on the source of the dataset. For example, '900', '900.0', '904', '904.0', '-1', '-1.0', 'None', and 'NaN' may all encode for a ‘missing’ feature value. The preprocessing ;
generating a characterization of the disorder of the patient based upon the interview dataset and the observation dataset (Vaughan, Fig. 2, Generate updated assessment model 216; para. 200, “In step 216, the new data is fitted to the assessment model to generate an updated assessment model. This assessment model may comprise an initial diagnosis for a previously untreated subject, or an updated diagnosis for a previously treated subject.”); 
providing one or more goals for one or more therapy regimens for the patient based at least upon the characterization of the patient's disorder (Vaughan, Fig. 2, Determine progress related to therapy 218; para. 201, "The therapy module scores the therapy based on the amount of progress in the assessment model, with larger progress corresponding to a higher score, making a successful therapy and similar therapies more likely to be recommended to subjects with similar assessments in the future. The set of therapies available is thus updated to reflect a new assessment of effectiveness, as correlated with the subject's diagnosis.");  
employing a user interface to automatically detect participation by the patient in one or more tasks that are configured to prompt one or more different types of behaviors by the patient, wherein the one or more tasks are provided by the one or more therapy regimens over time to generate a set of values for one or more metrics associated with the disorder (Vaughan, Fig. 2, Determine progress related to therapy 218; para. 201, "The therapy module scores the therapy based on the amount of progress in the assessment model, with larger progress corresponding to a ;  
employing the set of values to determine a confidence level in a diagnosis of the disorder for the patient (Vaughan, para. 78, “The prediction module may check whether the fitting of the new data generates a prediction of a specific disorder within a confidence interval exceeding a threshold value.” Para. 218, “An informative display can provide symptoms of the disorder that can be displayed as a graph depicting covariance of symptoms displayed by the subject and symptoms displayed by the average population. A list of characteristics associated with a particular diagnosis can be displayed with confidence values, correlation coefficients, or other means for displaying the relationship between a subject's performance and the average population or a population comprised of those with a similar disorders.”); and
modifying the one or more therapy regimens based on the set of values and the confidence level of the one or more metrics and progress towards meeting the one or more goals (Vaughan, Recommend therapy based on assessment model 220, Monitor therapy progress, re-diagnosing as necessary 222; para. 202, "In step 220, a new therapy is recommended based on the assessment model, the degree .

Regarding claim 2, 9, and 16, Vaughan teaches the method of Claim 1, the system of Claim 8, and the media of Claim 15, further comprising:
providing a task to the patient at a user interface for an application on an electronic device, wherein the task is configured to prompt one or more of the set of different types of behaviors by the patient (Vaughan, para. 223, "The assessment procedure can be administered to a subject or a caretaker of the subject with a user interface provided by a computing device." Tasks configured to prompt one or more of the set of different types of behaviors by the patient are disclosed in at least para. 172, 186-188, 195, 197, 198, 206, 219, 239, and 260.); and 
employing the user interface to automatically detect performance of the one or more different types of behaviors by the patient (Vaughan, para. 223, "The data processing module can… intake new data 655 with a user interface 630."  para. 239, "Alternatively or in combination, the new data may comprise data collected in real time from the subject or a caretaker of the subject, for example with a user interface as described in further detail herein, such that the complete dataset can be populated in real time as each new feature value provided by the subject is sequentially queried against the assessment model.").

Regarding claim 3, 10, and 17, Vaughan teaches the method of Claim 1, the system of Claim 8, and the media of Claim 15, wherein transforming the behavior detection dataset into the observation dataset further comprises providing instructions to an entity to employ a video camera to capture video data of the patient over time to increase efficiency in detecting the at least one behavior performed by the patient that corresponds to the set of different types of behaviors (Vaughan, para. 12, "The data and meta-data can be either actively or passively in digital format via one or more digital devices such as mobile phones, video capture...").

Regarding claim 4, 11, and 18, Vaughan teaches the method of Claim 1, the system of Claim 8, and the media of Claim 15, wherein transforming the behavior detection dataset into the observation dataset further comprises employing a device to capture audio data of speech, word use, and sustained conversation emitted by the patient over time to detect the at least one behavior performed by the patient that corresponds to the set of different types of behaviors (Vaughan, para. 12, "The data and meta-data can be either actively or passively in digital format via one or more digital devices such as mobile phones,… audio capture..."  para. 172, “recording speech patterns.  In some instances, the active sources can include audio feed data source such as speech patterns, lexical/syntactic patterns (for example, size of vocabulary, correct/incorrect use of pronouns, correct/incorrect inflection and conjugation, use of grammatical structures such as active/passive voice etc., and sentence flow), higher order linguistic patterns (for example, coherence, comprehension, conversational engagement, and curiosity)”; para. 200, “The analysis of the data to determine progress and current diagnosis can include automated analysis such as question scoring and voice-recognition for vocabulary and speech analysis.  The analysis can also include human scoring by analysis reviewing video, audio, and text data.”  Para. 281, “the diagnostic module may diagnose autism-related speech delay based on questions asked to the caregiver and tests administered to the patient such as vocabulary or verbal communication tests.”).

Regarding claim 5, 12, and 19, Vaughan teaches the method of Claim 1, the system of Claim 8, and the media of Claim 15, herein transforming the behavior detection dataset into the observation dataset further comprises employing one or more sensor devices to detect the at least one behaviors performed by the patient that corresponds to the set of different types of behaviors (Vaughan, para. 12, "Digital diagnostics data in the system can comprise data and meta-data collected from the patient, or a caregiver, or a party that is independent of the individual being assessed...  The data and meta-data can be either actively or passively in digital format via one or more digital devices such as mobile phones, video capture, audio capture, activity monitors, or wearable digital monitors.").

Regarding claims 6, 13, and 20, Vaughan teaches the method of Claim 1, the system of Claim 8, and the media of Claim 15, wherein the provided one or more tasks, further comprise one or more of: a first task to prompt a neuro-typical behavior by the patent; a second task to prompt a neuro-atypical behavior by the patient; or a third task to prompt emotional significance by the patient (Vaughan, para. 15, "Types of data collected and utilized by the system can include patient and caregiver video, audio, responses to questions or activities, and active or passive data streams from user interaction with activities, games or software features of the system, for example. Such data can also include meta-data from patient or caregiver interaction with the system, for example, when performing recommended activities. Specific meta-data examples include data from a user's interaction with the system's device or mobile app that captures aspects of the user's behaviors, profile, activities, interactions with the software system, interactions with games, frequency of use, session time, options or features selected, and content and activity preferences.").

Regarding claims 7 and 14, Vaughan teaches the method of Claim 1 and the system of Claim 8, further comprising:
modifying the characterization of the disorder of the patient based on the set of values of the one or more metrics and progress towards meeting the one or more goals (Vaughan, Monitor therapy progress, re-diagnosing as necessary 222).

Response to Arguments
Applicant’s arguments, filed 11 March 2021, with respect to the objections to the specification have been fully considered.  The amendments to the specification obviate the objections.  Therefore, these objections have been withdrawn.  

Applicant’s arguments, filed 11 March 2021, with respect to the objections to the claims have been fully considered.  The amendments to the claims obviate the objections.  Therefore, these objections have been withdrawn.  

Applicant’s arguments, filed 11 March 2021, with respect to the rejections to the claims under 35 USC 112(b) have been fully considered.  The amendments to the claims obviate these rejections.  Therefore, these rejections have been withdrawn.  However, the amendments to the claims necessitate new rejections under 35 USC 112(b).  It is also noted that the recitations of a “user interface” were identified in the rejections to be construed as the same user interface for the purposes of compact prosecution in the Office Action mailed 11 September 2020 as well as the instant Office Action.

Applicant's remaining arguments filed 11 March 2021 have been fully considered but they are not persuasive.

Regarding Applicant’s arguments against the rejections of the claims under 35 USC 112(a), Applicant asserts that the claims have been amended to obviate the rejections and that support is found in the specification and Fig. 1 and 3 with the instant recitation of the ADI-R and SCQ content as the basis for the interview dataset and behavior detection dataset provides more than enough steps, calculations, and algorithms necessary to show one of ordinary skill in 
Examiner respectfully disagrees.  As an initial note, the rejections under 35 USC 112(a) are for providing sufficient written description to show possession.  They are not enablement rejections.  Additionally, Applicant still does not identify where in pg. 7 support begins. Regardless, Applicant's identified lines 1-25 of pg. 5, pg. 7 - line 22 of pg. 10, line 21 of pg. 14 - line 21 of pg. 17, and Fig. 1 and 3 merely disclose the claimed limitations in result-based language without providing the necessary steps, calculations, and algorithms to perform the claimed functionality. Furthermore, merely reciting that steps, calculations, and algorithms used are based on at least two well-known standard methodologies, i.e., ADI-R and SCQ content as the basis for the interview dataset and behavior detection dataset without disclosing how they are based on ADI-R and SCQ content (in addition to being silent regarding how they could be based on additional “well known standard methodologies”) is explicitly merely reciting result-based language without providing the necessary steps, calculations, and algorithms to perform the claimed functionality. Additionally, the claimed limitations regarding the employment of a user interface to automatically detect participation by the patient are also rejected under 35 USC 112(a) for lack of sufficient written description.  Thus, merely reciting a claim limitation that is, itself, rejected for lack of sufficient written description as support is not persuasive.  Claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the 

Regarding Applicant’s arguments against the rejections of the claims under 35 USC 101, Applicant asserts that amended independent claim 1 is similar to dependent claim 2 of Example 46 of Office’s October 2019 Update, and is therefore eligible subject matter.  

Examiner respectfully disagrees.  Example 46 is merely an example to further understanding and is not precedential. Additionally, contrary to Applicant's assertions, the instant claim 1 is wholly unrelated to claim 2 of Example 46. While Example 46 dealt with improving a mechanical device, the instant claims merely attempt to link an abstract idea to a particular technology environment, mainly implementation by computers, but do not result in an improvement to the technology or computer functions employed. Furthermore, Applicant's alleged meaningful limitations are merely part of the claimed abstract idea. Thus, even if the limitations were to be found to be an advance (which they are currently not found to be), they would at best merely be an advance in the realm of abstract ideas, and not provide an inventive concept. See SAP America Inc. v. Investpic, LLC (898 F.3d 1161, 127 U.S.P.Q.2d 1597 (Fed Cir. 2018)).

Regarding Applicant’s arguments against the rejections of the claims under 35 USC 102, Applicant alleges that Vaughan fails to teach the newly amended claims.
Examiner respectfully disagrees.  Applicant is directed to the rejections above which address the newly amended claims.  Regardless, “employing a user interface to automatically detect participation by the patient” is merely the patient using a user interface to participate.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LANE whose telephone number is (303)297-4311.  The examiner can normally be reached on Monday - Friday 8:00 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/D.E.L/Examiner, Art Unit 3715                                                                                                                                                                                                        
/JERRY-DARYL FLETCHER/Primary Examiner, Art Unit 3715